PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/062,474
Filing Date: 14 Jun 2018
Appellant(s): SPINNLER et al.



__________________
Ian R. Blum
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/04/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-11, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0065116 A1 to Harle in view of US publication US 2008/0289738 to Nakamura and Barguet (FR 2990963 with US 2015/0136295 as English equivalent) and in view of Ferlin (US 2015/0251497 A1) with supporting evidence from NPL, Good Year Off the Road.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0065116 A1 to Harle in view of US publication US 2008/0289738 to Nakamura and Barguet (FR 2990963 with US 2015/0136295 as English equivalent) and in view of Ferlin (US 2015/0251497 A1) Ferlin (US 2015/0251497 A1) with supporting evidence from NPL, Good Year Off the Road and further in view of US publication US 2013/0213542 A1 to Warffored et al.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Appellant), regards as the invention.

(2) Response to Argument
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellant is essentially arguing the individual references fail to teach Appellant’s claim limitation. However, the combination of the references teach all of Appellant’s claim limitation since Appellant is claiming well known features of a heavy duty tire. 
As noted in the rejection, Harle depicts the cuts offset from a centerline in figure 2. Analogous art, Ferlin, depicts the protective layers having a first axial length (52) and a second radially inner of the at least two protective layers (51) has a second axial length longer than the first axial length, the at least two working layers (62,61) have different respective axial lengths that are  between the first and the second axial lengths and hoop layers (71 and 72) has an axial length that is less than the first axial length. It would have been obvious to one having ordinary skill in the art to include the protective layers having a 
As for the limitation the hoop reinforcement is axially inside the cuts which are offset from the centerline, Ferlin discloses the hooping layer is at most 0.4 times the section width of the tire [0044]. One ordinary skill in the art would recognize at 40.00R57 tire has an 1130 mm section width, (see attached Good Year off the road NPL) and therefore the hooping layer is 452 mm or less (1130 mm *0.4).  Additionally, Harle states the ribs are substantially equivalent in width [0022], and therefore the tread is divided into quarters. Hence, the distance between the two outer grooves is about ½ the tread width. Since Nakamura discloses a 40.00R57 tire has a tread width of 980 mm (see table 2), half of the tread width is 490 mm. Since half of the tread width (490 mm) is greater than the hooping layer (452 mm or less), the belt ends are axially inward of the outer groove. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have hooping reinforcement axially between the cuts since it is conventionally known in the tire art.
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this instant case, Appellant’s claim limitation are combination of well-known features of a heavy duty tire as evidenced by the current prior arts on records.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
Conferees:
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                      

                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.